Citation Nr: 1821299	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-19 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318. 

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter, D.M.

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to August 1975.  The Veteran died in November 2013, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision in which the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) denied service connection for the cause of the Veteran's death and denied entitlement to DIC under 38 U.S.C. § 1318 .

In November 2017, the appellant and her daughter testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the video conference hearing, the appellant was granted a 60-day abeyance period for the submission of additional evidence.  38 C.F.R. § 20.709 (2017).  In January 2018, additional evidence was received from the appellant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran died in November 2013; on the death certificate the immediate cause of death was listed as septic shock due to gastric perforation, and esophageal cancer status post esophagectomy was listed as a significant condition contributing to death but not resulting in the underlying cause.

2. At the time of the Veteran's death, he was not evaluated as totally disabled for 10 continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than 5 years immediately preceding his death, and was not a former prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 have not been met.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Specific to a claim for DIC benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was provided with such notice in a letter dated in January 2016, which was prior to the initial adjudication of her appeal.  

Concerning VA's duty to assist, the claims folder contains the Veteran's service treatment records (STRs) and all outstanding and relevant post-service VA and private treatment records.  There appear to be outstanding terminal medical records, however, a remand to request these records, before adjudicating the appellant's claim for DIC under 38 U.S.C. § 1318, is not required as such records would not be relevant to the core question of whether the Veteran was in receipt of a total disability rating for a period of 10 years prior to the date of his death.  Such information is already documented in the claims folder.  Moreover, neither the appellant nor her representative raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background and Analysis

Pursuant to 38 U.S.C. § 1318(a), benefits are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C. § 1318(b); 38 C.F.R. § 3.22 (a). 

The service-connected disability(ies) must have been (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death, or (2) continuously rated totally disabling since the Veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  

Review of the record shows that the statutory requirements for an award of DIC benefits under 38 U.S.C. § 1318 have not been met.  

At the time of the Veteran's death he was service-connected for prostate cancer, rated 100 percent, effective May 9, 2011; tinnitus, rated 10 percent, effective December 9, 2011; and erectile dysfunction associated with prostate cancer, rated 0 percent, effective January 11, 2012.  The Veteran had a combined evaluation of 100 percent, effective May 9, 2011.  

Although the Veteran was rated totally disabling at the time of his death, the evidence of record fails to show that he was rated as totally disabled for a period of at least 5 years from the date of his discharge or for at least 10 years preceding his death.  The evidence also fails to show that the Veteran was a prisoner of war.  Accordingly, the appellant is not entitled to DIC benefits under 38 U.S.C. § 1318. 


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is denied.


REMAND

The appellant essentially contends that the Veteran's esophageal cancer, which contributed to the cause of death, was due to his exposure to herbicide agents in service.  She has alternatively contended that his service-connected prostate cancer caused or contributed to the cause of death.

A death certificate shows that the Veteran died in November 2013, that he was hospitalized at St. Thomas-Midtown at the time of his death, and that the immediate cause of death was listed as septic shock due to gastric perforation, and esophageal cancer status post esophagectomy was listed as a significant condition contributing to death but not resulting in the underlying cause.  

The Board initially notes that although the Veteran's death certificate shows that at the time of his death he was inpatient at St. Thomas-Midtown, records from this terminal hospitalization are not of record.  As such records may be pertinent to the claim, an attempt to obtain such records should be made.  

With regard to the substance of the claim, the Board notes that because the Veteran served in Vietnam during the Vietnam era, his exposure to herbicides is presumed.  Esophageal cancer, however, is not among the diseases subject to presumptive service connection on the basis of exposure to herbicides.  38 U.S.C. § 1112, 1116; 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e).  A claimant who suffers from a disability not listed among those for which presumptive service is afforded based on exposure to herbicides is not precluded from establishing service connection for such disability with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To prevail on the issue of entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred or aggravated by service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c). 

The record reflects that the Veteran was diagnosed with esophageal cancer in 1989 and underwent an esophagectomy in 1990.  

On a VA examination in April 2016, the VA examiner noted that the Veteran was last seen by his VA primary care provider in August 2012, and at that time he had no symptoms related to his past esophageal cancer, but was being treated for active prostate cancer, status post XRT with Lupron injections.  It was noted that there were no death summary records available.  The examiner opined that the Veteran's service-connected conditions less likely than not contributed his death, noting that he died from septic shock due to a gastric perforation caused or predisposed by his previous esophageal cancer status-post esophagectomy/XRT/Chemo that had most likely weakened his esophagus.  The examiner indicated that none of the Veteran's service-connected conditions were known to cause esophageal cancer or otherwise predispose one to develop gastric perforation.  The examiner opined that treatments for the service-connected conditions (to include effects of prescribed medications) were less likely than not to have contributed to his death, noting XRT and Lupron treatments for prostate cancer were not known to cause esophageal cancer or otherwise predispose one to develop gastric perforation.  The examiner also opined that the Veteran's service-connected conditions did not cause debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death, finding that no debilitating effects and general impairment of health were known to occur from XRT and Lupron treatments for prostate cancer.  The examiner found that service treatment records did not reveal any other diagnosis which would have at least as likely as not contributed to his death.  Finally, the examiner opined that the Veteran's herbicide exposure less likely than not caused or contribute to his prior history of esophageal cancer, noting that herbicide exposure was not known to cause esophageal cancer or otherwise predispose one to develop gastric perforation.  The examiner cited to a medical study by the Institute of Medicine, Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, which looked at the possible association between Agent Orange and development of cancers and concluded that cancers of the esophagus, stomach, pancreas, colon, and rectum have been extensively studied in Vietnam veterans, occupational groups with herbicide exposure, and people exposed to dioxins, and these studies yielded a fairly consistent pattern of no association between these exposures and any GI cancer.

In January 2018, the appellant submitted several documents in support of her claim.  This included a medical opinion from a private clinical consultant pharmacist, R.S., D.Ph., ASCP, dated in January 2018.  In the letter, the clinical consultant pharmacist, Dr. S., indicated he was asked by the appellant to research exposure to Agent Orange as related to the Veteran's esophageal cancer.  Dr. S. noted review of the following study:  Agent Orange Exposure and Cancer Incidence in Korean Vietnam Veterans: A Prospective Cohort Study, as well as an Board decision for another Veteran.  Dr. S. also cited to lifestyle and risk factors related to esophageal cancer, from the Mayo Clinic and the Cancer Treatment Centers of America.  In asking the appellant about the Veteran's life style, she related that the Veteran did not use alcohol or tobacco, and to her knowledge he had no history of GERD.  Dr. S. indicated it was important that the Veteran did not live a lifestyle that predisposed him to possible esophageal cancer, noting that the appellant stated he did not have any related symptoms or diagnosis, as related to the risk factors, for development of esophageal cancer.  Dr. S. opined that with the elimination of the associated risk factors related to esophageal cancer, "[o]ne could conclude that the Veteran's exposure to Agent Orange and its documented cariogenic ingredient dioxin was the cause of his esophageal cancer".  

In reviewing the opinion provided by Dr. S., the Board notes that while it tends to support the claim, is somewhat speculative and is primarily based on the finding that the Veteran did not have any of the associated risk factors for esophageal cancer.  Additionally, the study cited by Dr. S. does not appear to support his opinion, as one of the conclusions of the study was that Agent Orange exposure was found to non-significantly increase the risk of esophageal cancer.  However, in view of the fact that the VA examiner's opinion did not address the significance, if any, of risk factors on the Veteran's development of esophageal cancer, and because an attempt to obtain terminal hospital records for the Veteran has not been made, the Board finds that a remand is appropriate.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any assistance needed from the appellant, attempt to obtain terminal hospital records for the Veteran from St. Thomas-Midtown.  

2. After accomplishing the above development, forward the claims folder, to include a copy of this remand, to the VA examiner who rendered the April 2016 opinion, for a supplemental opinion regarding the claim for service connection for the cause of the Veteran's death.  The examiner should be asked to review the claims folder, and in particular the January 2018 medical opinion from Dr. S.  If the prior examiner is not available, or is unable to provide a supplemental opinion, forward the claims folder and a copy of this remand to another appropriate examiner(s) in order to render the requested medical opinions.  The reviewer is requested to address the significance, if any, of risk factors on the Veteran's development of esophageal cancer.  The reviewer must explain the rationale for any opinion(s) given, and if unable to provide the requested opinion without resorting to speculation, it should be so stated, along with an explanation as to why that is so. 

3. Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


